DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims filed 11/19/21 have been noted.  Claims 1-7 remain in the application for prosecution thereof.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by KR 2009-0082112.
KR 2009-0082112 teaches a solder ball printing device whereby a printing unit (60) is utilized to applying solder balls (24) to a pad (22) using a slit-shaped body (63) provided on the lower side of the charging unit (60) and moves across the surface to push and roll the solder ball into the areas (20d) having the contact pad (22).  There are more than one slit-shaped body (63) and it is traveled across the substrate whereby the substrate is moved on a conveyor (25).  As is depicted in Fig. 2 and 4A, the printing unit can be moved in either X -direction while the conveyor moves the substrate in one X-direction.  
Regarding claim 1, the printing unit is the sliding part having more than one sliding body (63) and moved in opposite directions.  
	Regarding claim 2, the printing unit has a driving mechanism moving the sliding bodies while the conveyor has a second driving mechanism which can be moved in the opposite direction thereof.
Regarding claims 3 and 4, the conveyor (25) is conveyed in parallel with the working surface of the sliding bodies (63) and the sliding bodies are side by side (Fig. 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2009-0082112 in combination with Shimizu et al. (2002/0056379).
Features detailed above concerning the teachings of KR 2009-0082112 are incorporated here.
KR 2009-0082112 fails to teach the sliding members (63) to be elastic material.
	Shimizu et al. (2002/0056379) teaches a similar process whereby a squeegee is commonly made having high degree of elasticity and made of rubber [0004]-[0018].
Therefore, it would have been obvious before the invention was made to have modified KR 2009-0082112 process to comprise the sweeping structure (63) of rubber or elastic material as evidenced by Shimizu et al. (2002/0056379) with the expectation of not damaging the substrate and/or solder ball material.
Regarding claims 6 and 7, the Examiner acknowledges the reference is silent with respect to the claimed coefficient of dynamic friction and a total length of 1500mm to 3200mm, the Examiner takes the position that these are well know process parameters which would be optimized by one skilled in the art absent a showing of criticality thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN K TALBOT/Primary Examiner, Art Unit 1715